Citation Nr: 0301725	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for status post left 
meniscectomy, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from April 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in June 
2000, when it was remanded to the RO for further evidentiary 
development, which has now been completed.  

While this appeal was in remand status, the RO increased the 
schedular rating assigned under Diagnostic Code 5257 for 
status post left meniscectomy from 10 percent to 30 percent, 
effective from the date of claim in February 1997.  Because 
the RO did not grant the maximum schedular rating possible 
for this disability, the appeal on this issue has been 
continued.  AB v. Brown, 6 Vet. App. 35 (1993).  At the same 
time, the RO also granted service connection for traumatic 
arthritis of the left knee as secondary to the meniscectomy 
residuals and assigned a separate 10 percent rating for this 
left knee disability.  

Although the RO listed the issue of entitlement to an 
increased rating for traumatic arthritis of the left knee as 
an issue in the August 2002 supplemental statement of the 
case, that document did not include the provisions of 
Diagnostic Code 5010 pertaining to ratings for traumatic 
arthritis.  More importantly, the appellant has never 
expressed disagreement with the initial 10 percent rating for 
traumatic arthritis of the left knee or indicated in any way 
that he sought appellate review of that initial rating.  
Accordingly, the Board has concluded that appellate 
jurisdiction has not been acquired over the issue of 
entitlement to an initial rating higher than 10 percent for 
traumatic arthritis of the left knee, see 38 C.F.R. 
§§ 20.200-202 (2002), and that issue will not be included in 
the present appellate decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The appellant is not a combat veteran, and he has no 
verified stressors.  

3.  The appellant does not currently have PTSD.  

4.  The residuals of a left meniscectomy are currently 
productive of no more than moderate left knee impairment.  


CONCLUSIONS OF LAWS

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

2.  The requirements for a rating in excess of 30 percent for 
status post left meniscectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5257 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through the statement of the case 
and supplements thereto, the RO has notified the appellant of 
the evidence and information needed to substantiate his 
claims, the information he should provide to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the veteran should submit if did not desire 
the RO to obtain the evidence on his behalf.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the RO has completed extensive evidentiary 
development requested by the Board in the prior remand of 
June 2000, and the veteran has been afforded appropriate VA 
examinations of his left knee disability and for PTSD.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims at issue in this appeal.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

II.  Analysis

Service Connection for PTSD

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In the present case, the service records do not substantiate 
the appellant's claim that he engaged in combat with the 
enemy in Vietnam.  According to his service personnel 
records, he served in Vietnam from September 1968 to July 
1969 as a General Warehouseman, and he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Ribbon, none of which are indicative 
of engaging in combat with the enemy.  The official records 
do not confirm the appellant's claim that he was awarded the 
Purple Heart Medal, and he has not responded to the RO's 
request for evidence substantiating his award of this combat 
medal.  

Likewise, the official service medical records contradict the 
appellant's claim that his left knee was wounded while 
serving as a door gunner on a helicopter in Vietnam, 
reporting instead that he first sustained a hyperextension 
injury to the left knee in August 1968 (before going to 
Vietnam), reinjured the left knee in a September 1968 car 
accident at Camp Pendleton, California, and then later 
reinjured it again while running.  He was medically evacuated 
from Vietnam in July 1969 because of recurrent left knee 
problems and eventually underwent a left meniscectomy at 
Bethesda Naval Hospital in August 1969.  The relevant service 
medical records, while extensive, make no mention of the 
combat injury later described by the appellant.  

The appellant also claimed to have served 16 months in 
Vietnam as a door gunner on a helicopter, including combat 
service during the TET offensive and the siege of Hue.  The 
official service records show that the appellant served about 
10 months in Vietnam as a General Warehouseman, with no 
mention of any service as a door gunner.  He could not have 
been present at either the TET offensive or the siege of Hue, 
both of which occurred during the period from January to 
March 1968, before the appellant even arrived in Vietnam.  

The appellant has also been consistently unable to describe 
any of his claimed stressor events in service with enough 
specificity so as to allow the service department to confirm 
either that that these events actually occurred, or that they 
occurred while he was present.  Even more importantly, 
however, the most recent VA psychiatric examination of the 
appellant in December 2001, which included a review of the 
extensive historical material contained in the claims file 
and a thorough mental status examination, resulted in a 
medical report that the appellant does not currently meet the 
DSM-IV diagnostic criteria for PTSD.  Instead, the current 
Axis I diagnoses include chronic alcohol abuse and a mild 
anxiety disorder, neither of which is at issue in this 
appeal. 

A prior VA examination of the appellant in November 1997 had 
resulted in a diagnosis of mild PTSD, but this was based 
solely on an interview with the appellant, including his 
misleading and inaccurate history of 16 months of combat 
service in Vietnam, resulting in a left leg wound.  Even so, 
the psychiatric examiner at this time noted that the 
appellant was unable to be specific concerning the claimed 
stressor incidents in Vietnam, and that he did not describe 
any specific incident in service that bothered him.  This 
questionable diagnosis continued to be reflected in 
subsequent VA outpatient treatment records, although the 
appellant neither sought nor required any medical treatment 
for PTSD.  The VA medical opinion in December 2001 was based 
on a review of the extensive historical material contained in 
the claims file, as well as a comprehensive interview with 
the appellant and a psychiatric examination; therefore, it is 
much more credible and probative than the results of the 
flawed VA exam in November 1997.  

In summary, therefore, the preponderance of the evidence 
establishes that the veteran did not participate in combat 
and that he does not have post-traumatic stress disorder.  
Accordingly, this claim must be denied.  

Increased Rating for Status Post Left Meniscectomy

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.  

The service-connected traumatic arthritis of the left knee is 
rated based upon limitation of motion in the left knee, so it 
is not appropriate to rate the left meniscectomy residuals on 
this basis as well.  The evaluation of the same disability 
under various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left meniscectomy residuals.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
histories and findings pertaining to this disability, except 
as noted below.  

The appellant underwent a left meniscectomy in 1969 following 
a series of left knee injuries in service.  His recovery was 
unremarkable, and the report of his separation medical 
examination in February 1970 reflects the presence of healed 
postoperative scars only.  

Extensive VA medical records dating from 1983 to 2002 are of 
record.  These reflect that in June and July 1998 the 
appellant sought treatment for complaints of swelling in an 
unspecified lower extremity.  This problem, which was never 
clearly attributed to the service-connected left knee 
disability, quickly responded to medication.  Later 
complaints by the appellant of swelling (edema) in both legs 
were attributed by the treating physicians to either 
congestive heart failure or to malnutrition.  

On a VA examination of the appellant in May 1997, the 
presence of a healed surgical scar was noted.  The appellant 
demonstrated full flexion and extension of both knees, even 
against resistance.  The examiner detected no tenderness on 
palpation of both knees and both peripatellar areas; there 
was some moderate but definite lateral instability in the 
left knee, but no anterior or posterior instability.  There 
was no evidence of a left leg muscular condition secondary to 
the left knee surgery in service.  The diagnostic impression 
was of a postoperative left knee, with subjective complaints 
of pain on exertion and occasional falls due to the knee 
giving way.  

At the October 1999 hearing before the undersigned, the 
appellant testified that he had bought a knee brace to wear 
on his left knee because VA would not issue one to him.  He 
complained that his left knee swelled up and gave out on him 
at least once or twice monthly.  

On a VA left knee evaluation in November 1999, it was 
reported that the left knee range of motion was 10-
120 degrees, accompanied by bony crepitus medially with 
palpable bone spurs.  A moderate degenerative valgus 
deformity of the left knee was also found on this 
examination, and X-ray studies disclosed early degenerative 
joint disease (arthritis) of the medial compartment of the 
left knee.  The anterior drawer and McMurray's tests were 
both negative on this examination.  

On the most recent VA examination in October 2001, the claims 
file was reviewed and the appellant's medical history was set 
forth.  Physical examination disclosed a varus deformity of 
the left knee with tenderness in the medial compartment.  The 
anterior drawer test was negative at this time, but the 
McMurray's test was positive.  Tenderness was demonstrated in 
the medial compartment of the left knee, as was a mild degree 
of laxity to both varus and valgus stress.  Range of motion 
in the left knee was 10-95 degrees, and there was obvious 
atrophy of the left thigh muscles and the left calf muscles.  

As previously mentioned, the separately-rated arthritis of 
the left knee is rated based upon limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Likewise, evidence 
of left knee functional limitation due to painful motion, 
weakened movement on repeated use, excess fatigability, and 
incoordination is most properly considered in connection with 
the limited motion rating for arthritis of the left knee.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the left 
knee meniscectomy residuals which are the subject of the 
present decision are most appropriately rated in this case 
based upon competent medical evidence of left knee 
instability.  See VAOPGCPREC 23-97 (July 1, 1997), Multiple 
Ratings for Knee Disability.  

The current evidentiary record does not reflect medical 
evidence of more than a moderate degree of left knee 
impairment due to recurrent subluxation or lateral 
instability.  This is consistent with a 20 percent rating 
under the provisions of Diagnostic Code 5257 of the Rating 
Schedule.  The RO has indicated that an additional 10 percent 
was added for pain in order to arrive at the current 
30 percent rating, but it must again be emphasized that such 
considerations are not appropriate in rating the disability 
before the Board since the pain is for consideration in the 
separate rating for traumatic arthritis.  DeLuca, 8 Vet. App. 
202 (1995).  In any event, the current record does not 
demonstrate the severe degree of left knee impairment 
required under Diagnostic Code 5257 for a 30 percent 
schedular rating.  Moreover, apart from the impairment 
associated with the separately rated traumatic arthritis, 
there is no other functional impairment which would warrant a 
rating in excess of 30 percent or a separate compensable 
rating.  In reaching this decision, the Board has considered 
all potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board has found no section that provides a basis 
upon which to assign a higher disability evaluation for the 
disability at issue or a separate compensable disability 
evaluation for a component of the disability at issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of this disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Service connection for PTSD is denied.  

Entitlement to a rating in excess of 30 percent for status 
post left meniscectomy is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

